Dear Chief Jordan:
This office is in receipt of your request for an opinion of the Attorney General in regard to your status under Civil Service having been appointed Chief of Police in December 31, 1979 in Winnfield but by 1992 legislation the position was designated an elected position.  You relate that State Civil Service for Small Municipalities is applicable.
Your questions are in regard to what happens to you when your civil service position is abolished: 1) are you demoted to the next highest rank, and 2) what is the rate of pay.
While R.S. 33:2531 et seq is for civil service in municipalities having a population of not less than seven thousand and not more than thirteen thousand, under R.S. 33:2531.1(B) it is provided the provisions shall continue to apply to the city of Winnfield regardless of the population.  Under this part, the Board is mandated to adopt a classified plan consisting of classes to be designated either by standard titles, ranks or a combination thereof for all positions included in the classified service for the fire and police service.  We do not have any information as to the classified plan for Winnfield, but note in regard to abolition of positions in the classified service, R.S. 33:2558
provides as follows:
     Whenever the appointing authority abolishes a position in the classified service and there is no position vacant in the respective class to which the regular employee of the abolished position may be transferred, the employee shall be transferred to any position of the same class which may be held by a provisional employee.  If there is no such position, he shall be transferred to another position in the respective class, and the holder of that position thereupon shall be demoted in the order provided by R.S. 33:2546.
Under this provision it specifies if there is no position vacant in the respective class, there shall be a transfer to any position in the same class, and if there is no such position there shall be a transfer to another position in the respective class. We do not find any jurisprudence or statutory provision for small municipalities if an entire class is abolished as is set forth in R.S. 33:2498 which is relative to municipalities of not less than thirteen thousand nor more than two hundred fifty thousand which operate a regularly paid fire and police department.  In that statute it provides, "Whenever an entire class is abolished in the classified service, the regular employees of the class shall be demoted to lower classes and priority to positions shall be governed by total seniority earned in the departmental service in the order of highest to lowest."
Without knowledge of the classifications in Winnfield and seniority we can only make reference to R.S. 33:2558 and R.S.33:2498 as the procedure to be followed in connection with abolition of a position in classified service without more specifically answering your questions.  However, we would assume the abolition of the position of Chief of Police abolishes an entire class which would necessitate demotion to a lower class, consideration of priority to the position and the corresponding pay for the new position.
We hope this will sufficiently answer your questions, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR